NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-4 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-9, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 7/6/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Rejoin claims 6-9. 

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-4 and 6-9 is the recitation in claim 1 of a foam having a surface hardness, measured by a micro rubber hardness tester, of 30ºC or more and 70º or less, a centerline average roughness Ra75 of a first surface portion on one side of said foam and of a second surface portion on the other side of said foam in the thickness direction of 5 µm or more and 20 µm or less, and Formula (1) and Formula (2) are satisfied in either or both of said first surface portion and said second surface portion on which a pseudo skin layer is formed, wherein the pseudo skin layer is a layered portion with a high density and a lower foaming ratio than that of the central portion of the foam, and the pseudo skin layer is formed by removing the skin layer followed by applying heat to the surface of the foam to change the shape of the cells in the vicinity of the surface; Formula (1): pseudo skin layer thickness ≤ 3 µm and Formula (2): (pseudo skin layer thickness)/ (thickness of cell wall inside the foam) ≤ 1.5. 
The closest prior art is that previously made of record: Mitsui et al. (JP 2016-155344). As discussed in the previous office action, the contents of which are incorporated herein by reference, Mitsui et al. teach laminates made of skin materials and polyolefin resin foams (¶2). The polyolefin resin foams are produced using a polyolefin based resin comprising 30 to 60% by mass of polypropylene resin (B); 1 to 20 mass% of polyethylene-based resin (C); and 30% by mass or more of thermoplastic elastomer-based resin (D), in 100% by mass of the polyolefin-based resin. See ¶17. In the examples, the polypropylene resin (B) is Prime Polypro J452HAP; the polyethylene-based resin (C) is Novatec LL UJ960; the thermoplastic elastomer (D) is Prime TPO M142E; the blowing agent azodicarbonamide; the crosslinking agent is 55% divinylbenzene manufactured by Wako Pure Chemical Industries; and the antioxidant is Irganox 1010. See ¶73. The materials are mixed in a Henschel mixer, melt-extruded at a temperature of 170ºC using an extruder, and a sheet is formed. The resin sheet is irradiated with an electron beam at 60 kGy from one side to obtain a crosslinked sheet and then the crosslinked sheet is floated on a salt bath at a temperature of 220ºC and above. The sheet is heated with an infrared heater and foamed; the foam is cooled with water at a temperature of 60ºC, and the foam is washed with water and dried. See ¶74. The polyolefin resins foams of Mitsui et al. have an endothermic peak in the region of 100 to 130ºC and 145ºC or higher (¶14). The foams of the invention of Mitsui et al. have a 25% compressive hardness of, preferably, 50 to 100 kPa (¶33).  
Mitsui et al. fails to disclose a foam with a pseudo skin layer. The pseudo skin layer of the instantly claimed invention is formed by removing the skin layer followed by applying heat to the surface of the foam to change the shape of the cells in the vicinity of the surface. What this means is that cells are present in a pseudo skin layer. While the foam of Mitsui is made from the same materials as the instantly claimed foam, the foams of Mitsui do not have a pseudo skin layer which contains cells. There is no indication that the skin layer of Mitsui contains any cells or pores, and thus the “pseudo skin layer” of the instantly claimed invention is distinguished over the teachings of Mitsui. Mitsui further fails to disclose removal of the skin layer following by heating of the foam surface to change the shape of the cells in the vicinity of the surface to form a pseudo skin layer. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338. The examiner can normally be reached 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARA B BOYLE/Primary Examiner, Art Unit 1766